Exhibit 10.24
INDEMNIFICATION AGREEMENT – OUTSIDE DIRECTOR
     This Indemnification Agreement (“Agreement”) is dated_____________, and is
by and between Apollo Group, Inc., an Arizona corporation (the “Corporation”)
and the undersigned member or former member of its Board of Directors
(“Director”).
     WHERAS, Director is or was a member of the Board of Directors of the
Corporation and is or was an outside director as that term is defined in A.R.S.
§ 10-850.7; and
     WHEREAS, the Corporation’s Bylaws state that Director shall be indemnified
to the maximum extent permitted by Arizona law;
     NOW, THEREFORE, in consideration of Director’s service as a director and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows.
     1. Definitions. For purposes of this Agreement, the following definitions
shall apply:
          (a) “Expenses” means all costs and expenses, including attorney fees,
reasonably related to a Proceeding;
          (b) “Liability” means the obligation to pay a judgment, settlement,
penalty, or fine, including an excise tax assessed with respect to an employee
benefit plan, or reasonable Expenses incurred with respect to a proceeding, and
includes obligations and Expenses that have not yet been paid but that have been
or may be incurred; and
          (c) “Proceeding” means any threatened, pending, or completed action,
suit, or proceeding, whether civil, criminal, administrative, or investigative
and whether formal or informal.
     2. Indemnification of Director. The Corporation shall indemnify the
Director to the maximum extent permitted by Arizona law. Without limiting the
foregoing and subject to Section 4 below, the Corporation shall indemnify the
Director against any Liability incurred with respect to any Proceeding or claim
arising from the status of the Director as an individual who is or was a
director of the Corporation or who is or was serving at the Corporation’s
request with respect to any subsidiary, affiliate, or employee benefit plan of
the Corporation. The foregoing indemnification is expressly intended to, and
shall, apply to any and all such Liability and Expenses arising on or after the
date Director became a director of the Corporation, even if prior to the date
hereof. The term of this Agreement shall be perpetual.
     3. Changes in Law. Notwithstanding any other provision of this Agreement,
any modification to the Corporation’s Articles of Incorporation or Bylaws from
and after the date of this Agreement shall not impair, impede, or limit the
rights of the Director under this Agreement. In the event of any change after
the date of this Agreement to any applicable law, statute, or rule that expands
the right of an Arizona corporation to indemnify a member of its Board of
Directors, or a former Director, such changes shall be, ipso facto within the
purview of the Director’s rights and the Corporation’s obligations under this
Agreement. In the event of any

 



--------------------------------------------------------------------------------



 



change in applicable law, statute, or rule that narrows the right of an Arizona
corporation to indemnify a member of its Board of Directors, or a former
Director, the rights and obligations of the parties hereunder shall be modified
only to the extent such law, statute, or rule requires that any such
modification be applied in a retroactive manner.
     4. Limitations on Indemnification. No indemnity pursuant to Section 2
hereof shall be paid by the Corporation:
          (a) in connection with a proceeding by or in the right of the
Corporation in which the Director was adjudged liable to the Corporation;
          (b) in connection with any other proceeding charging improper
financial benefit to the Director, in which the Director was adjudged liable on
the basis that the financial benefit was improperly received by the Director;
          (c) if a court of competent jurisdiction has determined before payment
that the Director failed to meet the standards described in A.R.S § 10-851.A and
a court of competent jurisdiction does not otherwise authorize payment; or
          (d) for an accounting of profits made from the purchase and sale (or
sale and purchase) of securities of the Corporation pursuant to the provisions
of Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of any law.
     5. Advancement of Expenses. The Corporation shall pay the Director’s
reasonable Expenses in advance of a final disposition of any Proceeding if the
Director furnishes the Corporation with a written affirmation of the Director’s
good faith belief that the Director has met the standard of conduct described in
A.R.S. § 10-851.A and the Director furnishes the Corporation with a written
undertaking executed personally, or on the Director’s behalf, to repay the
advance if it is ultimately determined that the Director did not meet such
standard of conduct, provided, however, that the Corporation shall not provide
the advancement of Expenses described herein if a court of competent
jurisdiction has determined before payment that the Director failed to meet the
standards described in A.R.S. § 10-851.A and a court of competent jurisdiction
does not otherwise authorize payment. The undertaking required by this paragraph
shall be the unlimited general obligation of the Director but need not be
secured and shall be accepted by the Corporation without reference to the
Director’s financial ability to make repayment. The Corporation shall not delay
payment of Expenses under this Section for more than 60 days after a request is
made unless ordered to do so by a court of competent jurisdiction.
     6. Access to Board Papers.
          (a) The Corporation shall maintain a complete set of Board papers,
meaning materials provided to Director specifically in connection with any
meeting of the Board of Directors or any committee of the Board of Directors of
the Corporation, whether in documentary form or some other form, including, but
not limited to, Board papers, submissions, minutes, memoranda, legal opinions,
and financial statements, subject to the regular document retention and
destruction policies of the Corporation. In connection with any proceeding for
which indemnification is available pursuant to this Agreement, Director shall be
entitled, upon

 



--------------------------------------------------------------------------------



 



reasonable request, to inspect the Board papers at the Corporation’s principle
administrative office and will be furnished a copy of the Board papers without
charge.
          (b) Director acknowledges that Director will, on written request of
the Corporation, provide the Corporation with written reasons why the Director
requires access to any of the Board papers and, in any event, shall return to
the Corporation all copies of any Board papers obtained from the Corporation
within ten days after the proceedings for which the Board papers were requested
are finally resolved or the threat of such proceeding has ceased to materially
exist.
          (c) Director agrees not to disclose any confidential information
contained in any Board papers unless: (i) the Corporation has given its prior
written consent to such disclosure, (ii) Director is required to do so by law,
or (iii) the disclosure is made for the purpose of obtaining professional advice
or in connection with the relevant proceedings or the threat of such proceedings
in relation to which the Director was given access to the Board papers.
          (d) The rights granted by this Section 6 are in addition to any rights
that Director may have to inspect and access corporate records under law.
     7. Notification and Defense of Claim. Director agrees promptly to notify
Corporation in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information, or other document relating to any proceeding
or matter that may be subject to indemnification or advancement of Expenses
covered under this Agreement. With respect to any such matter:
          (a) The Corporation will be entitled to participate therein at its own
expense;
          (b) Except as otherwise provided below, to the extent that it may
wish, the Corporation jointly with any other indemnifying party may assume the
defense thereof, with counsel reasonably satisfactory to Director. After notice
from the Corporation to Director of its election so to assume the defense
thereof, the Corporation will not be liable to Director for any legal or other
expenses subsequently incurred by Director in connection with the defense
thereof other than reasonable costs of investigation or as otherwise provided
below. Director shall have the right to employ counsel in such action, suit, or
proceeding, but the fees and expenses of such counsel incurred after notice from
the Corporation of its assumption of the defense thereof shall be at the expense
of Director unless (i) the employment of counsel by Director has been authorized
by the Corporation, (ii) Director shall have reasonably concluded that there may
be a material conflict of interest between the Corporation and Director in the
conduct of the defense of such action, or (iii) the Corporation shall not in
fact have employed counsel to assume the defense of such action, in each of
which cases the fees and expenses of counsel shall be borne by the Corporation.
The Corporation shall not be entitled to assume the defense of any action, suit,
or proceeding brought by or on behalf of the Corporation or as to which Director
shall have made the determination provided for in (ii) above. In the event
Director makes the determination (ii) above, Director shall select counsel to
defend said interests.
          (c) The Corporation shall not be obligated to indemnify Director under
this Agreement for any amounts paid in settlement of any action or claim
effected without its written consent. The Corporation shall not settle any
action or claim in any manner which would impose

 



--------------------------------------------------------------------------------



 



any penalty or limitation on Director without Director’s written consent.
Neither the Corporation nor Director will unreasonably withhold its or his
consent to any settlement proposed by the other of any matter for which
indemnity is provided hereunder.
     8. Notices. All notices, requests, demands, and other communications under
this Agreement shall be in writing and shall be effective when received as
follows:
          (a) If to Director, at the address indicated on the signature page of
this Agreement or such other address as Director shall provide to the
Corporation, and
          (b) If to the Corporation: Apollo Group, Inc., 4025 S. Riverpoint
Parkway, Phoenix, AZ 85040, Attn: President, or to such other address as may
have been furnished to Director by the Corporation.
     9. Governing Law and Severability. This Agreement is pursuant to, and
subject to, Arizona law. If any provision of this Agreement is determined to be
invalid, illegal, or unenforceable for any reason, such invalidity, illegality,
or unenforceability shall not affect the validity or enforceability of any other
provision hereof. If this Agreement or any portion thereof shall be invalidated
on any ground by any court of competent jurisdiction, then the Corporation shall
nevertheless indemnify the Director to the fullest extent permitted by any
applicable portion of this Agreement that shall not have been invalidated, or
under any applicable law, and the balance of this Agreement not so invalidated
shall be enforceable in accordance with its terms. If Director is entitled under
any provision of this Agreement to indemnification by the Corporation for some
or any portion of any Expenses or Liability but not, however, for the total
amount thereof, the Corporation shall nevertheless indemnify Director for that
portion of such Expenses or Liability for which Director is entitled to be
indemnified.
     10. Contribution. The parties acknowledge and agree that, in the event that
the Director is not entitled to indemnification pursuant to the terms of this
Agreement, the Corporation shall contribute to any Liability with respect to
which the Director would otherwise have been entitled to indemnification under
this Agreement, in such proportion as is appropriate to reflect the relative
economic interest of the Corporation on one hand, and the Director in the other,
as to matters giving rise to such indemnification claims, as well as the
relative fault of the Corporation and the Director with respect to such matters,
and any other relevant equitable considerations.
     11. Benefit. This Agreement shall inure to the benefit of the Director and
his or her heirs, personal representatives, and estate.
     12. Attorney Fees. In any contested action arising out of this Agreement,
the court may award the successful party attorney fees.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
Apollo Group, Inc.

         
By:
       
 
       
Title:
       
 
       

         
Director:
       

     
 
   
 
   

     
Address:
   
 
   
 
   
 
   
 
   
 
   

 